         Case 9:19-bk-11573-MB                            Doc 597 Filed 12/06/19 Entered 12/06/19 15:38:56                                            Desc
                                                           Main Document     Page 1 of 6


 Attorney or Professional Name, Addrass, Telephone and I'AX


MICHAEL McCONNELL
Michael.McConnell@kellyhart.com
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone:(817)878-3569 Facsimile:(817) 878-9769
Chapter 11 Trustee

                       1JNITED STATES BANKRCJPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA

 In re                                                                                                      Chapter I 1 Case Number
                                                                                                            9:19-bk-11573-MB

                                                                                                            Professional Fee Statement
         HVI CAT CANYON, ING.,
                                                                                                            Number: ~
                                                                                                            Month of            10!21-11/30,2019
                                                                                                   Debtor



I. NamcofProt'essional;                                                                            11/IICHAEL MCCONNELL, Chapter 11 Trustee
2. Date of entry of order approving employment of the professional:                                /4ppOltlt@C~ OCl ~ ~~2 ~ ~2~ ~ 9

3. Total. amount ofpre-petition paymenu received by the professional:                              $~.~0

4. Less: Total amount ofpre-petition services rendered and expenses:                               -0.~~

s. sa~anoe orr~nas remain~r,g on dace or ring of pecic~on:                                         $See Attachment at Paragraph Nos. 2 and 3

6. Less: Total amount of ail services rendered per prior fee statements:(Line 6 is not used when   0.00
filing Statement Number I ).

~. mss: Tocal amount ocserv~~s a~,d ex~~s~s cn~s ~ePortin~ period:                                   See Attachment at Paragraph No. 4

8. Balance offunds remaining for next reporting period:                                            g See Attachment at Paragraph Nos. 2 and 3


DETAILED DOCUMENTATION SUPPORTING THB PROFESSIONAL FEES EARNED AND THE EXPENSES INCURRED
DURING THIS 12EPOR'I'ING PERIOD HAS BEEN.SERVED ON THE UNITED STATES TRUSTEE. A COPY OF THE
DETAILED DOCUMENTATION WILL BE PROVIDED BY TT-TE PROFESSIONAL TO ANY PARTY UPON REQUEST. FEES I
AND COSTS WILL BE WITHDRAWN FROM THE TRUST ACCOUNT IN THE AMOUNT STATED IN ITEM 7 ABOVE
UNLESS AN OBJECTION IS FILED WITH THE CLERK OF THE COURT AND SERVED ON THE PROFESSIONAL NAME[)
ABOVE WITHIN 10 DAYS FROM THE DATE OF SERVICE Off' THIS STATEMENT.


9. Total number of pages attached hereto:


The above is a true and correct statement offees earned and expenses incurred during the indicated reporting period.

Dated: December(o , 2019
           MICHAEL McCONNELL, Chapter 11 Trustee
Type Name of Professional                                                                      ignature o Profess onal



Type Name of Attorney for Professional (if applicable)                                       Signature of Attorney for Professional (if applicable)


Revised Se~tember2012                          PROPESSTONAL FEE STATEMENT(Page 1 of 2)                                                        US"fRl6-6.0
 Case 9:19-bk-11573-MB        Doc 597 Filed 12/06/19 Entered 12/06/19 15:38:56                Desc
                               Main Document     Page 2 of 6



                   ATTACHMENT TO PROFESSIONAL FEE STATEMENT NO. 1
                           Michael McConnell, Chapter 11 Trustee

 1.     Michael A. McConnell was appointed as Chapter 11 Trustee for HVI Cat Canyon, Inc.
(the "debtor")on or about October 21, 2019.

2.      Pursuant to the budget filed on or about November 7, 2019 (the "Budget," docket no.
474), which the Court approved by order entered on or about November 27, 2019 (docket no.
572), UBS, LLC ("UBS") loaned money to the Trustee for operations including acarve-out
weekly reserve for the Trustee and his professionals, and for professionals retained by the
Official Committee of Unsecured Creditors (the "Committee"). These funds are being deposited
weekly into segregated accounts for the Trustee's professionals and for the Committee's
professionals.

3.     On or about November 14, 2019, the Trustee filed a Motzon Of Chapter 11 Ti~ustee Tor
Order (1) Establishing Procedures For The Payment Of Interim Compensation Ana'
Reimbursement Of Expenses (11 U.S.C'. ~~ 105(a) and 331), And Authorizing Payment On A
Monthly Basis (I1 U.S.C. ~ 328)(the "Fee Procedures Motion," docket no. S 11), which proposes
to make monthly payments in this case to the extent of funds carved-out by the lender and
designated for that purpose, ox free and clear funds, if any. On or about December 4, 2019, the
Trustee lodged an order on the Fee Procedures Motion. Assuming that it is approved by the
Court, subject to resolution of any timely objection to the Professional Fee Statement, the
Trustee may pay the professional the lesser of(a)80% of the fees and expenses requested in the
monthly statement, and (b) the aggregate amount of fees and expenses requested in the monthly
statement as to which no timely objection was made.

~.      Request for Payment of Professional Fees: During the period October 21, 2019 through
November 30, 2019 (the "Subject Period"), the Trustee has incurred fees and costs of
$158,665.00, and $4,212.19, respectively for a total of$162,877.19. $125,000 at present is being
held under the carve-out in the segregated account for the Trustee to secure its fees and costs.
Thus, in accordance with the Budget and the Fee Procedures Motion, the Trustee is requesting
that he be paid his fees and costs for Subject Period of $125,000.

 5.    Professional Statement No. 1: This is the first Professional Statement by the Trustee.
 No compensation or reimbursement of expenses have been paid to the Trustee to date.




 1569036.1 26932
Case 9:19-bk-11573-MB               Doc 597 Filed 12/06/19 Entered 12/06/19 15:38:56                             Desc
                                     Main Document     Page 3 of 6



                           PROOF OF SERVICE OF DOCUMENT
  am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is 1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): PROFESSIONAL FEE STATEMENT NO.
ONE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On December 6, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:



                                                                D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On December 6, 2019 , I served the following persons and/or entities
at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

Debtor                                                     Debtor
HVI Cat Canyon, Inc.                                       HVI Cat CANYON, INC.
c/o Capitol Corporate Services, Inc.                       630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                                 New York, NY 10111
Brighton, CO 80601

                                                                D Service information continued on attached page.

                                                                                                                  (state
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
         for each person  or  entity served): Pursuant  to F.R.Civ.P.  5 and/or  controlling  LBR,  on   December     6,
method
2019 , I served the following persons and/or entities by personal    delivery, overnight   mail service,  or (for those
                                                                                                                     the
who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
judge here constitutes a  declaration  that personal delivery on, or overnight  mail to, the judge  will be completed
no later than 24 hours after the document is filed.

Served by Personal Delivery to be delivered by December 9, 2019
The Honorable Martin R. Bash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Bin on 1S' Floor outside entry to Intake Section
Woodland Hills, CA 91367
                                                                 D Service information continued -on attached page.

  declare under penalty of perjury under the laws of the United States that the foregoing iS true and correct.

                                                                                          c~


   December 6, 2019                  Vivian Servin
   Date                              Printed Name
Case 9:19-bk-11573-MB        Doc 597 Filed 12/06/19 Entered 12/06/19 15:38:56          Desc
                              Main Document     Page 4 of 6


                       ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")


  • William C Beall        will@beallandburkhardt.com, carissa@beallandburkhardt.com

  •    Alicia Clough     aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

  • Marc S Cohen         mscohen@loeb.com, klyles@loeb.com

  • Alec S DiMario alec.dimario@mhllp.com,
    debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

  • Karl J Fingerhood        karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

  • H Alexander Fisch         Alex.Fisch@doj.ca.gov

  • Don Fisher         dfisher@ptwww.com,tblack@ptwww.com

  • Brian D Fittipaldi       brian.fittipaldi@usdoj.gov

  • Gisele M Goetz        gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

  • Karen L Grant         kgrant@silcom.com

  • Ira S Greene        Ira.Greene@lockelord.com

   •   Matthew C. Heyn       Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

   • Brian L Holman         b.holman@musickpeeler.com

   • Eric P Israel eisrael@DanningGill.com,
     danninggill@gmail.com;eisrael@ecf.inforuptcy.com

   • Razmig Izakelian        razmigizakelian@quinnemanuel.com

   •   Alan H Katz      akatz@lockelord.com

   • John C Keith        john.keith@doj.ca.gov

   • Jeannie Kim        jkim@friedmanspring.com

   • Maxim B Litvak         mlitvak@pszjlaw.com

   • Michael Authur McConnell(TR)             Michael.mcconnell@kellyhart.com

   • Brian M Metcalf        bmetcalf@omm.com

   • David L Osias dosias@allenmatkins.com,
     bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.co
     m
Case 9:19-bk-11573-MB     Doc 597 Filed 12/06/19 Entered 12/06/19 15:38:56        Desc
                           Main Document     Page 5 of 6



  • llarrcn L Patrick    dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

  • Jeffrey N Pomerantz     jpomerantz@pszjlaw.com

  • Todd C. Ringstad      becky@ringstadlaw.com, arlene@ringstadlaw.com

  • Mitchell ~ Rishe     mitchell.rishe@doj.ca.gov

  • Sonia Singh ssingh@DanningGill.com,
    danninggill@gmail.com,ssingh@ecf.inforuptcy.com

  • Daniel A Solitro    dsolitro@lockelord.com, ataylor2@lockelord.com

  • Ross Spence ross@snowspencelaw.com,
    janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau
    @snowspencelaw.com

  • Christopher D Sullivan csullivan@diamondmccarthy.com,
    mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

  • Jennifer Taylor     jtaylor@omm.com

  • John N Tedford jtedford@DanningGill.com,
    danninggill@gmail.com;jtedford@ecf.inforuptcy.com

  • Salina R Thomas       bankruptcy@co.kern.ca.us

  • Patricia B Tomasco pattytomasco@quinnemanuel.com,
    barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

  • Fred Whitaker       lshertzer@cwlawyers.com

  • William E. Winfield     wwinfield@calariys.com, scuevas@calattys.com

  • Richard Lee Wynne richard.wynne@hoganlovells.com,
    tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

  • Emily Young pacerteam@gardencitygroup.com,
    rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

  • Aaron E de Leest adeleest@DanningGill.com,
    danninggill@gmail.com;adeleest@ecf.inforuptcy.com
Case 9:19-bk-11573-MB            Doc 597 Filed 12/06/19 Entered 12/06/19 15:38:56   Desc
                                  Main Document     Page 6 of 6


2. SERVED BY UNITED STATES MAIL:

Office of the U.S. Trustee
1415 State Street, Suite 148
Santa Barbara, CA 93101


REQUESTS FOR SPECIAL NOTICE


 Attorneys for Bu ganko
 Philip W. Ganong
 Ganong Law
 930 Trustun Avenue, Suite 102
 Bakersfield, CA 93301



3. SERVED VIA EMAIL:
Michael A. McConnell, Trustee — Michael.McConnell@kellyhart.com
Marc Litvak, Esq. — mlitvak@pszjlaw.com
Evan Jones, Esq. — ejones@omm.com
Eric Vanhorn — ericvanhorn@spencerfane.com
